UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6170



JACOB MUHAMMAD FARRAKHAN,

                                             Plaintiff - Appellant,

          versus

RONALD MOATS, Warden; MUHAMMAD SALAAM, Islamic
Chaplain; RICHARD LANHAM,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1081-AMD)


Submitted:   June 11, 1996                 Decided:   August 2, 1996


Before HALL, LUTTIG, and NIEMEYER, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jacob Muhammad Farrakhan, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTOR-
NEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order disposing of only

one of his claims raised in his 42 U.S.C. § 1983 (1988) complaint.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2